Petition for Writ of Habeas Corpus Denied and Memorandum Opinion filed
January 31, 2008







 
Petition
for Writ of Habeas Corpus Denied and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00016-CV
____________
 
IN RE WILLIAM E. MCCORMICK, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT OF HABEAS
CORPUS
 

 
M E M O R
A N D U M  O P I N I O N
On January 10, 2008, relator, William E. McCormick, filed a petition
for writ of habeas corpus seeking release from jail and reduction of his bond. 
See Tex. Gov=t Code Ann. ' 22.221(d) (Vernon 2004); Tex. R. App. P. 52.  Relator
asserts the writ of attachment is void because he was not personally served
with citation on the motion to enforce judgment. 




A
relator is not entitled to discharge in a habeas corpus proceeding unless the
judgment ordering him confined is void because it exceeded the court=s power or because it deprived the
relator of his liberty without due process of law.  In re Sheard, 102
S.W.3d 808, 810 (Tex. App.CBeaumont 2003, orig. proceeding).  In a habeas corpus
proceeding, a relator bears the burden of showing his entitlement to relief.  Ex
parte Occhipenti, 796 S.W.2d 805, 808 (Tex. App.CHouston [1st Dist.] 1990, orig.
proceeding).  Relator has not sustained his burden and shown that he is
entitled to relief.  
Accordingly,
we deny relator=s petition for writ of habeas corpus.  Relator=s motion for expedited ruling is
further denied as moot.  
PER
CURIAM
Petition Denied and Memorandum Opinion filed January
31, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.